This is an action for damages on account of the alleged wrongful death of Peter Taylor, an employee of the defendant company, due to the negligence of the defendant in certain specified particulars *Page 39 
hereinafter adverted to. The defense was no negligence, contributory negligence, and assumption of risk. The trial was had before his Honor, Judge Townsend, and a jury and resulted in a verdict of $2,000.00 in favor of the plaintiff. The defendant has appealed upon various exceptions, which, so far as may be necessary, will be considered.
The deceased was employed as a "card stripper." The operation so called is cleaning of the cards of undesirable lint and trash which have accumulated upon the carding machine while in operation. The main part of the carding machine is a cylinder some four feet in diameter, upon the outer surface of which is attached what is called the "card clothing," leather perforated by "card teeth." It revolves upon a shaft extending through its center, projecting on one side into a fixed box and on the other, some six or eight inches, upon the end of which are two pulleys, side by side. One of the pulleys is known as the "tight" pulley, and the other the "loose" pulley. From the projecting shaft, upon which the two pulleys are attached, a belt extends to a much smaller pulley attached to the overhead shaft near the ceiling, by which the power is transmitted. The belt is shifted from one pulley on the projecting shaft to the other as it may be desired to start or stop the machine. This shifting is sometimes accomplished by an appliance called a "shifter," a forked piece of iron which serves the purpose also of keeping the belt upon the pulley that is being used. For some reason or other this particular machine was not equipped with a shifter. There was evidence also tending to show that the belt was slacker than it should ordinarily have been, at least that it was slack. The overhead shaft and pulley are not directly over the machine, but at an angle of about 45 degrees, so that the belt when hanging loose from the upper shaft, perpendicularly would be some feet away form the machine. *Page 40 
Upon the occasion in question the deceased attempted to shift the belt from the loose pulley to the tight, in order to start the card machine; the belt slipped off of the overhead pulley attached to the drive shaft near the ceiling, and, of course, off of the loose pulley, allowing it to hang perpendicularly from the drive shaft. The deceased then, standing directly under the drive shaft. The deceased then, card machine, attempted to replace the belt upon the drive shaft pulley by a process known as "flapping"; that is, catching hold of the belt and giving it a sudden flap upward over and on the drive shaft pulley. By some unaccountable and unaccounted for, means he was caught by the belt, lifted up some four or five feet and dropped to the floor, causing injuries which resulted in his death a week later. It is conjectured that the belt became caught on some part of the drive shaft or pulley, or that he became entangled in the belt — no one knows how or why he was caught.
We do not consider it necessary to discuss any other feature of the case than the entire absence of evidence tending to show actionable negligence on the part of the defendant. The evidence does not disclose any defect in the belt, or in the drive shaft, or in the pulley, the three appliances with which he was working at the time of his injury. The fact that the belt may have had too much "slack" on it, which caused it to slip off of the drive shaft pulley, or the fact that the mechanical "shifter" was not upon the machine at the time, may have been instrumental in causing an injury, if the injury had occurred by reason of the slipping off of the belt, or while he was engaged in shifting the belt from the loose to the tight pulley; but the alleged negligence in these particulars had exhausted its efficacy for harm when the deceased attempted to flap the belt on the drive shaft pulley. It may be true, as in all cases of remote cause, that if the belt had not been too slack, or if the "shifter" had been in place, the belt would not have slipped off of the *Page 41 
drive shaft pulley; but, after these acts had spent their influence, they cannot be considered the proximate cause of the injury. The question is to be determined by what happened thereafter; and in considering that there is not a single feature that can be pointed out as the actionable cause of the event. The act of replacing the belt on the drive shaft pulley is shown to have been one of common occurrence and performed in the customary manner. We can only surmise that the injury resulted from the unfortunate act of the deceased in getting entangled in the belt. See Cannonv. Lockhart Mills, 101 S.C. 59; 85 S.E., 233. Sextonv. Construction Co., 108 S.C. 516; 95 S.E., 129.
Upon the proposition that the mere happening of an accident is no evidence of negligence, see authorities cited by the writer hereof in the case of Hopkins v. SouthernCotton Oil Co., 144 S.C. 395; 142 S.E., 615.
The judgment of this Court should be that the judgment of the Circuit Court be reversed, and that the case be remanded to that Court for judgment in favor of the defendant under Rule 27.